The appellant, Mrs. Annie P. Solomon, plaintiff in the court below, brought a suit, in tort, against the appellee, Continental Baking Company, for an injury to her automobile occasioned by a collision between it and a truck owned by the appellee. Prior to the bringing of this suit, the right of action had been transferred to the General Exchange Insurance Company, whose attorneys brought this suit in the name of the original claimant.
The appellee pleaded the general issue, with notice thereunder alleging that the claim had been assigned to the General Exchange Insurance Company, and that it was a necessary party to the litigation, and praying that the plaintiff be required to amend the declaration to show that fact, or that the suit be dismissed.
In the absence of the jury, the appellant stated to the court that the cause of action had been assigned to the General Exchange Insurance Company prior to the bringing of this suit, but that under section 505, Code of 1930, the plaintiff had the right to have the suit brought in her name, and the court had no right to require them to make an amended declaration. The plaintiff also moved to strike the notice under the plea of the general issue, because it was unauthorized in this proceeding.
The court sustained the motion of the defendant, appellee, to require the appellant to bring in as a party to the litigation the General Exchange Insurance Company.
The attorneys for the appellant stated to the court that *Page 901 
they represented the General Exchange Insurance Company, and the suit was brought for that company in the name of the appellant, and declined to make the amendment which the court directed the appellant to make or the suit would be dismissed. The court, thereupon, dismissed the suit without prejudice, and granted an appeal to this court.
Section 505, Code of 1930, reads as follows: "The assignee of any chose in action may sue for and recover on the same in his own name, if the assignment be in writing. In case of a transfer or an assignment of any interest in such chose in action before or after suit brought, the action may be begun, prosecuted and continued in the name of the original party, or the court may allow the person to whom the transfer or assignment of such interest has been made, upon his application therefor, to be substituted as a party plaintiff in said action. If in any case a transfer or assignment of interest in any demand or chose in action be made in writing before or after suit is filed, to an attorney or firm of attorneys, appearing in the case, it shall be sufficient notice to all parties of such assignment or transfer, if such assignment or transfer be filed with the papers in said cause, and such attorney or attorneys shall not be required to be made parties to said suit."
We are of the opinion that the court below was in error in making an order requiring an amendment, and dismissing the suit for failure to comply with such order. It will be seen from the above-quoted section that a suit may be brought or continued in the name of the original party, and that the court will allow the person to whom the transfer has been made, on his application, to be substituted as a party plaintiff in said action. This statute enlarges the rights conferred upon the assignee by the common law, and has been applied in a number of suits. See Bolivar Compress Co. v. Mallett, 139 Miss. 213, *Page 902 104 So. 79; Ridgeway v. Jones, 122 Miss. 624, 84 So. 692; Kelly v. Continental Casualty Co., 87 Miss. 438, 40 So. 1, and Rice v. Patterson, 92 Miss. 666, 46 So. 255.
It is argued by appellee that section 507, Code of 1930, requires an assignment to be in writing and filed with the papers, and that such an assignment was not made in the case at bar. The provisions of section 507 are not in conflict with section 505. Section 507 provides for an assignment and the making of entries thereon, which is evidently for the protection of the parties having no notice, and who deal with the matter of the assignment as purchasers in good faith, without notice, and also to prevent comment being made by attorneys that other attorneys had an interest in the litigation.
The judgment of the court below will therefore be reversed, and the cause remanded, for further proceedings in accordance with this opinion.
Reversed and remanded.
 *Page 1